             Case 1:18-cv-09011-JMF Document 55 Filed 02/15/19 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ACCENT DELIGHT INTERNATIONAL LTD.
and XITRANS FINANCE LTD.,

                               Plaintiffs,                   No. 18 Civ. 9011 (JMF)

                 -against-

SOTHEBY’S and SOTHEBY’S, INC.,

                               Defendants.


                         DECLARATION OF DANIEL J. KORNSTEIN

        Daniel J. Kornstein, under penalty of perjury, pursuant to 28 U.S.C. § 1746, declares that

the following is true and correct:

        1.       I am an attorney licensed to practice law in the State of New York and admitted to

practice in this Court. I am a partner at Emery Celli Brinckerhoff & Abady LLP, counsel for

Plaintiffs in this case. I make this declaration in opposition to Defendants’ motion to dismiss or

stay this action.

        2.       Based on our review of the documents produced in the § 1782 proceeding, of the

12 artworks sold by Sotheby’s that are at issue in this case, only one was handled by Sotheby’s

Swiss office. By contrast, three of the artworks were handled by Sotheby’s New York office,

seven were handled by the London office, and one was handled by the Vienna office.

        3.       Three of the 12 artworks at issue in this case were physically in New York before

Bouvier acquired them, and Sotheby’s New York employees coordinated their transfer from

Sotheby’s New York office to Bouvier. Sotheby’s New York office also arranged a viewing of

Salvator Mundi at a Rybolovlev family apartment on Central Park West.



                                                  1
            Case 1:18-cv-09011-JMF Document 55 Filed 02/15/19 Page 2 of 7



       4.        Sotheby’s has a small office in Switzerland: Sotheby’s website lists only 20

employees in Switzerland; by contrast, it lists hundreds of employees in New York. 1 According

to the relevant page from Sotheby’s website, a copy of which is attached as Exhibit K, Sotheby’s

Geneva office focuses on “bi-annual sales of jewellery and watches.”

       5.        Sotheby’s headquarters are in New York and it is traded on the New York Stock

Exchange. Sotheby’s has one chief executive officer, one worldwide general counsel, one global

head of compliance, one director of communications—all based in its New York headquarters.

       6.        While Sotheby’s has to date refused to produce its internal documents in the

§ 1782 proceedings (now pending on appeal before the Second Circuit Court of Appeals), it is

likely that many of those internal documents will reflect communications between Valette and

Sotheby’s executive, compliance, and legal employees in New York to arrange the sale of these

12 artworks and later public resale of two of the artworks in New York and London. Those

documents are likely to provide even further evidence of the New York nexus of this case and

are likely to be in English.

       7.        Plaintiffs, the entities that bought the 12 artworks, are incorporated in the British

Virgin Islands, not Switzerland.

       8.        Most of Plaintiffs’ bank accounts that suffered the losses are in Cyprus, and a few

transactions also involved Monaco bank accounts. The relevant accounts are not in Switzerland.

       9.        Bouvier did not live in Switzerland when any of the 12 artworks were sold. As

Sotheby’s has previously conceded to this Court, Bouvier left Switzerland and moved to

Singapore in 2009. See Declaration of Saverio Lembo (ECF No. 186-1), In re Application of

Accent Delight Int’l, No. 16-MC-125 (S.D.N.Y. Nov. 9, 2018), ¶ 3. All 12 artworks were sold in

2011 or later.

1
       Our Team, Sotheby’s, https://www.sothebys.com/en/about/our-team?q=&s=0 (last visited Feb. 13, 2019).

                                                     2
         Case 1:18-cv-09011-JMF Document 55 Filed 02/15/19 Page 3 of 7



       10.     Dmitry Rybolovlev also did not live in Switzerland when any of the 12 artworks

were sold. See Declaration of Saverio Lembo dated January 28, 2019 (“Lembo Decl.”) Ex. H at

16. As Sotheby’s admits, he moved to Monaco in January 2011. Id.

       11.     Of the key witnesses identified in Sotheby’s Statement of Claim, none reside in

Switzerland. For example, contrary to Sotheby’s assertion, Mikhail Sazanov lives in France, not

Switzerland.

       12.     The other Sotheby’s employees whom we know to have been involved in these

sales are Sotheby’s Co-Chairman of Old Master Paintings Alexander Bell and Sotheby’s Chief

Operating Officer Bruno Vinciguerra. According to the public report attached as Exhibit I,

Vinciguerra is now the Executive Chairman of Bonhams and is based at the company’s New

York headquarters. Sotheby’s itself concedes that “Bell, like Valette, is based in London and is

employed by Sotheby’s UK.” Sotheby’s Br., ECF No. 45, at 10. Neither Bell or Vinciguerra is

named as a party in the Swiss case. Lembo Decl. Ex. H at 1.

       13.     During the parties’ negotiations over an ESI protocol in the § 1782 proceedings,

Sotheby’s identified five U.S.-based persons who would likely have relevant information about

the relationship between Bouvier and Sotheby’s: Alena Grahn, Nita Khaitani, Kelly Pecore,

Marina Phelan, and Bruno Vinciguerra. Attached as Exhibit G is an email from my colleague

Douglas Lieb to Sotheby’s counsel memorializing Sotheby’s identification of these witnesses.

       14.     To the best of our knowledge, all five of these people live in the New York area.

At least Grahn and Vinciguerra, and possibly Phelan, are former employees over whom

Sotheby’s has no control and for whom compulsory process may be needed. Attached as Exhibit

H is Grahn’s Facebook page, which appears to show that she no longer works for Sotheby’s.




                                                3
          Case 1:18-cv-09011-JMF Document 55 Filed 02/15/19 Page 4 of 7



Attached as Exhibit J is Phelan’s LinkedIn page listing her as a “Former Assistant Vice

President” at Sotheby’s.

       15.     The New York-based sellers of da Vinci’s Salvator Mundi—Warren Adelson,

Alexander Parish, and Robert Simon—are also important witnesses. All are found in New York,

and none are subject to compulsory process in Switzerland. The same is true of any New York-

based Sotheby’s employees who were present at the viewing. Attached as Exhibit V is a copy of

the Court’s October 5, 2016 Memorandum Opinion and Order in the § 1782 proceedings finding

no dispute that Adelson, Parish, and Simon were found in the Southern District of New York.

       16.     Elena Rybolovleva filed for divorce in December 2008. Any involvement she had

in Plaintiffs’ dealings with Bouvier stopped on or before that date. All the transactions involving

Sotheby’s occurred in 2011 and later. It is therefore unlikely Ms. Rybolovleva has any

knowledge of these transactions.

       17.     Sotheby’s has already produced to Plaintiffs under § 1782 the “emails from

Valette to Bouvier and Peretti” that they now argue will be found in “Switzerland or the UK, or

both.” Sotheby’s Mem. 20.

       18.     The § 1782 documents produced so far hint at more connections to New York,

including emails with the legal department in New York and solicitations of Jean-Marc Peretti by

senior New York executives. That makes sense because Sotheby’s worldwide headquarters is in

New York, including its centralized legal and compliance departments.

       19.     The internal documents that Sotheby’s has refused to produce are likely to be in

English, because they are most likely exchanged between Valette (who works in the London

office) and employees in the New York headquarters. In the § 1782 proceedings, Sotheby’s

produced several internal emails in English that Valette forwarded on to Bouvier. For instance, in



                                                 4
         Case 1:18-cv-09011-JMF Document 55 Filed 02/15/19 Page 5 of 7



connection with the Salvator Mundi transaction, a senior Sotheby’s official sent Valette an email,

copying Bruno Vinciguerra and two other American Sotheby’s officials,

                                                . A copy of that email is attached as Exhibit N.

       20.     Based on our review of Plaintiffs’ bank records, payments from Plaintiffs to

Bouvier for at least five of the 12 artworks also passed through New York banks. The proceeds

Bouvier got from reselling Modigliani’s Tête from Plaintiffs’ collection without their consent

also came from New York banks.

       21.     Attached as Exhibit A is a copy of Plaintiffs’ memorandum of law in support of

their motion for leave to use documents in the United Kingdom, dated November 6, 2017.

       22.     Attached as Exhibit B is a copy of a letter from Marcus Asner to the Court, dated

October 30, 2017, and filed at Dkt. #102 in the § 1782 proceedings, No. 16-MC-125.

       23.     Attached as Exhibit C is a copy of Samuel Valette’s official bio on the Sotheby’s

website, downloaded from https://www.sothebys.com/en/about/team/samuel-valette.

       24.     Attached as Exhibit D is the complaint in Sotheby’s, Inc v. R.W. Chandler, LLC et

al., No. 16-CV-9043 (S.D.N.Y.).

       25.     Attached as Exhibit E is the Declaration of Aimee Scillieri dated March 13, 2018,

and filed at Dkt. #153 in the § 1782 proceedings, No. 16-MC-125.

       26.     Attached as Exhibit F is a news article by Allyssia Alleyne appearing on CNN on

January 22, 2018, titled “Titian Painting Given to Charles I’s Royal Plumber Goes Up for

Auction,” and downloaded from https://www.cnn.com/style/article/titian-painting-king-charles-i-

plumber-auction-sale/index.html.

       27.     Exhibits G through K are introduced above.




                                                5
         Case 1:18-cv-09011-JMF Document 55 Filed 02/15/19 Page 6 of 7



       28.       Attached as Exhibit L is Sotheby’s memorandum of law in opposition to

Plaintiffs’ second § 1782 petition, dated March 13, 2018.

       29.       Attached as Exhibit M is Yves Bouvier’s memorandum of law in opposition to

Plaintiffs’ second § 1782 petition, dated March 13, 2018.

       30.       Exhibit N is introduced above.

       31.       Attached as Exhibit O is an email from Bruno Vinciguerra to Jean-Marc Peretti,

dated January 9, 2015, copying Valette and another Sotheby’s official.

       32.       Attached as Exhibit P is a news article by Richard Morgan in the October 3, 2018

New York Post titled “Russian Billionaire Claims Sotheby’s Conned Him Out of $1B,”

downloaded from https://nypost.com/2018/10/03/russian-billionaire-claims-sothebys-conned-

him-out-of-1b.

       33.       Attached as Exhibit Q is a news article by Jane C. Timm appearing on NBC News

on July 18, 2018, titled “NBC News Poll: Americans Turn More Anti-Russia Under Trump,”

downloaded from https://www.nbcnews.com/politics/donald-trump/nbc-news-poll-american-

attitudes-toward-russia-worsen-under-trump-n892196.

       34.       Attached as Exhibit R is an article by Jacob Poushter for the Pew Research

Center, dated October 4, 2018, titled “6 Charts On How Russians and Americans See Each

Other,” downloaded from http://www.pewresearch.org/fact-tank/2018/10/04/6-charts-on-how-

russians-and-americans-see-each-other.

       35.       Attached as Exhibit S is a March 20, 2013 email from Marina Phelan to the da

Vinci sellers, copying Alex Bell and other senior Sotheby’s officials.

       36.       Attached as Exhibit T is Sotheby’s Form 10-Q filed with the United States

Securities and Exchange Commission for the quarterly period ending March 31, 2018.



                                                  6
         Case 1:18-cv-09011-JMF Document 55 Filed 02/15/19 Page 7 of 7



       37.    Attached as Exhibit U is the Court’s December 22, 2017 Memorandum Opinion

and Order granting Plaintiffs’ motion for leave to use discovery materials in the United Kingdom

and Switzerland.

       38.    Exhibit V is introduced above.

       39.    I declare under penalty of perjury that the foregoing is true and correct.


Dated: February 15, 2019
       New York, New York
                                                                        /s/
                                                             DANIEL J. KORNSTEIN




                                                7
